Pee Curiam,
Mason, Chief Justice.
This was an action of debt brought upon a bond for the delivery of property taken on execution. No breaches were assigned on the record, for which omission the plaintiffs in error ask a reversal of the judgment obtained below.
The sixteenth section of our practice act, seems to render it necessary to assign breachs in all cases coming within the statute. Such is the decision in England under a like statute, 1 Chitty, 408. There, however, these breaches need not be assigned in (he declaration, but may be set forth in the replication. But suppose there is no plea and consequently no replication. The English statute provides for suggesting the breaches upon the roll, on which the enquiry is to operate, without requiring them to be set forth in the declaration. Our statute makes no such provision, but requires that the breaches be assigned in the declaration in cases coming within the statute.
Is.jthss then a bond within the statute ? We think not. That statute provides that “in actions brought on penal bonds, conditioned for the performance of covenants, the plaintiff may assign in his declaration, as many breaches as he may think fit; and the jury, whether on the trial of the issues or of enquiry, shall assess the damages for so many breaches as the plaintiff shall prove, and the judgment for the penalt' shall stand as a security for such other breaches as may afterwi” *197happen.” The statute seems to look to cases where the breaches, upon which the damages are to be assessed, are only a portion of those against which the bond was to operate as a security, and not to those where the damages to be assessed in the case, are to satisfy the entire condition of the bond. It has been so held in England, under their statute, 2 Chitty, 440.
The case now under consideration is of this latter description. There is only one breach, and all the damages are to be assessed at once. In cases like this, the statute declares that where the property is not forthcoming, agreeably to the condition of the bond, suit may be brought thereon, and on the recovery being had, the amount due on the execution, shall be assessed in favor of the plaintiff, if the property be worth so much, &c. Act of 1838-9, p. 200. This bond is clearly not within the statute requiring the assignment of breaches. 3esides such an assignment is wholly unnecessary. The law has pointed out the measure of damages, against which nothing can protect the defendant, but the performance of the condition of the bond. If he had done this he should have so pleaded. His default is an admission against himself. The omission of the assignment of breaches in cases like this, would therefore, at most, be only a formal defect, for which judgments are not to be reversed.
Judgment affirmed.